Civil action by plaintiff, employee of the defendant, to recover damages for personal injury, alleged to have been caused by the negligence of the defendant's foreman, in directing and requiring plaintiff, while engaged in construction work in the city of Charlotte, to carry a crooked piece of steel, 10 or 15 feet long, weighing three or four hundred pounds, across a ditch four feet wide and about four feet deep, without any assistance, which caused plaintiff to fall, as he jumped the ditch, and resulted in serious injury to one of his legs.
Upon denial of liability and issues joined, there was a verdict and judgment for the plaintiff, from which the defendant appeals, assigning errors.
The case presents no new question of law. It is not different in principle from Cherry v. R. R., 174 N.C. 263, 93 S.E. 783, or Pigfordv. R. R., 160 N.C. 93, 75 S.E. 860. On authority of these cases the judgment will be upheld.
No error.